Citation Nr: 0523965	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought.   

The case was previously before the Board in May 2004.  At 
that time the Board denied the veteran's claims, and the 
appellant appealed to United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  While the appeal 
was pending before the Court, the veteran died in August 
2004.  The Board's decision was vacated and the appeal was 
dismissed.  The case is again before the Board for further 
action consistent with the foregoing.


FINDINGS OF FACT

1.  The appellant, in July 2004, filed a Notice of Appeal at 
the United States Court of Appeals for Veterans Claims (CAVC) 
from a May 2004 Board decision that had denied his claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

2.  On January 5, 2005, the appellant's attorney filed at the 
CAVC an unopposed motion to dismiss due to the appellant's 
death in August 2004.

3.  In May 2005, the CAVC vacated the Board's May 2004 
decision and dismissed the appellant's appeal.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, in July 2004, filed a Notice of Appeal at the 
United States Court of Appeals for Veterans Claims (CAVC) 
from a May 2004 Board decision that had denied his claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  On January 5, 2005, the appellant's attorney 
filed at the CAVC an unopposed motion to dismiss due to the 
appellant's death in August 2004.  In May 2005, the CAVC 
vacated the Board's May 2004 decision and dismissed the 
appellant's appeal.

Unfortunately, the veteran died during the pendency of his 
appeal to the CAVC.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2004).




ORDER

The appeal is dismissed.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


